Eberhardt, Judge.
“The sole assignment of error contained in the bill of exceptions in this case is to the judgment of the trial court overruling the demurrer to the defendant’s answer. Under repeated decisions of this court and of the Supreme Court the bill of exceptions is premature and there being no assignment of error on a final judgment the writ of error must be dismissed. Sundy v. Allgood, 93 Ga. App. 741 (92 SE2d 726); Chandler v. Southern Union Conference, 95 Ga. App. 66 (96 SE2d 621); Stowe v. Columbia Loan Co., 95 Ga. App. 634 (98 SE2d 218).” Wade v. Ward, 101 Ga. App. 44 (112 SE2d 689). And see Cox v. Peoples Fin. Serv., 101 Ga. App. 506 (114 SE2d 293); Etheridge v. Quality Hatchery, 98 Ga. App. 164 (105 SE2d 402); Shaw v. Miller, 214 Ga. 225 (104 SE2d 128); Beavers v. Williams, 197 Ga. 9 (28 SE2d 254); Rivers v. Hollingsworth, 196 Ga. 708 (27 SE2d 330); Darden v. Roberts, 193 Ga. 637 (19 SE2d 270).

Dismissed.


Carlisle, P. J., and Nichols, J., concur.